Title: To Benjamin Franklin from Samuel Mix: Deed, 8 November 1753
From: Mix, Samuel
To: Franklin, Benjamin


At about the time when Franklin was ordering a press and type from England for a printing office in New Haven, he bought a lot in the town from Samuel Mix. Presumably his purpose was to provide a site for the printing house in which he planned to install his nephew James Franklin, Jr. (see above, p. 82). The plot occupied a small piece of the present “Old Campus” of Yale University on College St. facing the Green. Part of Lawrence Hall now stands on it. Franklin never used the plot but sold it for 90 dollars, about 1757, to James Parker, whom he had persuaded to take over the press when his nephew declined it. But because Franklin never completed the transfer in legal form, no deed to Parker is to be found in the New Haven land records.
November 8, 1753
Abstract: Samuel Mix of New Haven, Conn., bargains and sells to Benjamin Franklin of Philadelphia for 94 Spanish pieces of eight (receipt of which is acknowledged) a lot or piece of land in New Haven near the courthouse, bounded eastwardly on the street by the Marketplace 50 ft.; southwardly on the land of Mary Todd, both the aforesaid sides being bounded by a fence; and northwardly and westwardly by Mix’s own land. The lot lies in a parallelogram 100 ft. in length and 50 ft. in breadth, containing about 18 square rods. Mix grants this land to Franklin, his heirs and assigns, in fee simple and warrants the title. Dated Nov. 8, 1753; signed and sealed by Samuel Mix; witnessed by Chauncey Whittelsey and Joseph Trowbridge. Acknowledged, Nov. 9, 1753, by Samuel Mix before Chauncey Whittelsey, justice of the peace. Recorded, Nov. 17, 1753, by Samuel Bishop Junr., town clerk.
